Order entered November 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00149-CR

                              KIERSTON RESCHKE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                           Trial Court Cause No. 11CL-1081-2

                                            ORDER
       The Court REINSTATES the appeal.

       On October 21, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant is not indigent;

(2) appellant did not pay for the reporter’s record; and (3) appellant has abandoned her appeal.

       We ORDER the appeal submitted as of the date of this order, without the reporter’s

record and briefs, to a panel consisting of Justices FitzGerald, Lang, and Brown.


                                                      /s/    LANA MYERS
                                                             JUSTICE